Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 11/05//2021.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative, Lucius L Lockwood (Reg. No. 53231), and examiner arranged a telephone interview on January 14, 2008 and the interview agenda was to reach an agreement of allowance of claims with examiner amendment would make to these claims as follows: 
In the claims:
Claim 26 has been rewritten as follows:

26. (Previously Presented) A non-transitory computer readable medium  


Allowable Subject Matter


2.	Claims 1, 3-8, 10-24, and 26 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 11/05//2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
3.	The totality of each element and/or step in claims 1, 3-8, 10-24, and 26 are not alluded to in the combined art of Yang and Mehrotra. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Yang and Mehrotra does not teach or suggest " writing a known data pattern to a plurality of known memory locations of the data storage apparatus; causing the data storage apparatus to perform a data erasure procedure; reading data stored at the known memory locations after completion of the data erasure procedure; comparing the read data and the data of the known data pattern; and determining a verification result based at least in part on the result of the comparison between the read data and the data of the known data pattern" as recited in claim 1. Accordingly, all the independent claims are allowable over the combination of Yang and Mehrotra. So, all the dependent claims are allowable by virtue of their dependency upon the independent claims and also due to 
4.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

6.	Claims 1, 3-8, 10-24, and 26 are patentable.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436